Exhibit 99.5 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA OF YOUNG Successor Predecessor Statement of Operations Data For the nine months ended September For the nine months ended September Year ended December Year ended December Six months ended December Six months ended June 30, Year ended December Year ended December (In thousands) Net operating revenue $ Operating income(loss) ) Net income(loss)(a) ) ) Basic EPS adjusted for exchange ratio(b) $ (b) (b) (b) Diluted EPS adjusted for exchange ratio(b) $ (b) (b) (b) Successor Predecessor Balance Sheet Data September 30, December 31, December 31, December 31, December 31, December 31, (In thousands) Total current assets $ Total assets(c) Total current liabilities, excluding current portion of long-term debt and capital lease obligations Long-term debt, including current portion and capital lease obligations(d) — Liabilities subject to compromise — •— — 875,920(e) — NOTE: The Predecessor periods represent the financial information of Young Broadcasting Inc. prior to July 1, 2010. The Successor periods represent the financial information of Young on or after July 1, 2010, after the application of fresh-start accounting. (a) In 2008, Young Broadcasting Inc. incurred impairment losses of $320 million related to the write down of FCC licenses at certain stations due to adverse economic conditions. In addition, amortization of certain program license rights was accelerated resulting in an additional expense of $10.9 million. In 2009, Young Broadcasting Inc. filed for Chapter 11 bankruptcy protection as a result of the continuing deterioration of the economic conditions. During the six months ended June 30, 2010, Young Broadcasting Inc. recorded $609 million in gains as a result of reorganization items and fresh start accounting adjustments related to the bankruptcy. In 2011, Young Broadcasting Inc. released the valuation allowance on its deferred tax assets in the amount of $95 million. (b) EPS has been adjusted to reflect Young shares multiplied by the exchange ratio of 730.6171 shares of Media General for each share and share equivalent of Young. Periods before bankruptcy for the Predecessor are not meaningful. (c) Total assets increased by $137 million from 2009 to 2010 due to the step up to fair value of Young’s assets and liabilities as a result of the application of fresh start accounting as of June 30, 2010, upon Young Broadcasting Inc.'s emergence from bankruptcy. (d) In 2010, Young Broadcasting Inc. extinguished $822 million of long-term debt as a result of the Chapter 11 bankruptcy proceedings. Post-bankruptcy, Young entered into a new term loan for $75 million which is included in long-term debt as of December 31, 2010. The increase in long-term debt during 2012 is primarily the result of draw downs from a new $175 million senior credit facility, which was put in place in December 2011. (e) Liabilities subject to compromise as of December 31, 2009 consisted of Young Broadcasting Inc.'s pre-petition obligations, including all of its then outstanding debt, that were subject to compromise related to the Chapter 11 bankruptcy filing. These obligations were discharged upon emergence from bankruptcy during 2010 in accordance with the court-approved plan of reorganization.
